F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              DEC 9 1998
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 ADA M. ANDREWS,

          Plaintiff-Appellant,

 v.                                                       No. 98-3143
                                                            (D. Kan.)
 UNIVERSITY OF KANSAS                             (D.Ct. No. 97-CV-2286-KHV)
 MEDICAL CENTER,

          Defendant-Appellee.
                        ____________________________

                             ORDER AND JUDGMENT *


Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Ada M. Andrews, who describes herself as an African-American female,

filed suit against her employer, the University of Kansas Medical Center, claiming

discrimination in violation of Title VII, 42 U.S.C. § 2000, et seq., because she

was treated differently than her white co-workers and experienced harassment on

the basis of race. She also alleged retaliation by management based on her

complaints to hospital personnel and the Equal Employment Opportunity

Commission. Her employer moved for summary judgment. The district court

granted the motion, concluding Ms. Andrews failed to establish a prima facie case

of discrimination and retaliation.



      Ms. Andrews files this pro se appeal essentially raising the same issues

presented to the district court in her Complaint and Memorandum in Opposition to

the Defendant’s Motion for Summary Judgment. In support of her argument on

appeal, Ms. Andrews presents only general, conclusory and unsupported,

allegations of discrimination and retaliation. In addition, for the first time on

appeal, she raises a claim of ineffective assistance of counsel.



                                 Summary Judgment

      We review the grant of summary judgment de novo, using the same

standard as the district court under Fed. R. Civ. P. 56(c). Blue Circle Cement,


                                          -2-
Inc. v. Board of County Comm’rs, 27 F.3d 1499, 1503 (10th Cir. 1994). Summary

judgment is appropriate only “‘if the pleadings, depositions, answers to

interrogatories and admissions on file, together with affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(c)).

We examine the factual record and the inferences reasonably drawn from the facts

in the light most favorable to the party opposing summary judgment. Applied

Genetics Int’l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.

1990).



         We have carefully reviewed the parties’ pleadings and briefs, the record on

appeal, and the district court’s decision, and considered them in light of the

applicable law. The district court issued a thorough and well-reasoned, and well-

written memorandum and order granting summary judgment to Ms. Andrews’

employer. We cannot better articulate the facts, applicable law, or reasoning for

granting the summary judgment. Even construing Ms. Andrews’ pro se pleadings

in support of her appeal liberally, 1 her general, conclusory and reiterated

allegations of discrimination and retaliation are insufficient to show there is a



         1
             See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).


                                              -3-
genuine issue of material fact or that the moving party is not entitled to summary

judgment as a matter of law. See Elsken v. Network Multi-Family Sec. Corp., 49

F.3d 1470, 1476 (10th Cir. 1995.) We thereby affirm the district court’s April 17,

1998 Order and Memorandum for substantially the same reasons stated therein

and attach a copy hereto.



                            Ineffective Assistance of Counsel

      Ms. Andrews on appeal states: “I feel I was not represented by my legal

counsels [sic] best efforts and or intrest [sic] with this case. Hearings and or

brief [sic] were conducted without my knowledge or presence.” However, the

Sixth Amendment right to effective counsel does not extend to civil suits. See

MacCuish v. United States, 844 F.2d 733, 735-36 (10th Cir. 1988). Accordingly,

any such incompetence provides no basis for reversing summary judgment.



      For these reasons, the judgment of the United States District Court for the

District of Kansas is AFFIRMED.



                                         Entered by the Court:

                                         WADE BRORBY
                                         United States Circuit Judge



                                           -4-
Attachment not available electronically.